                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

WINSTON HOLLOWAY                                                                   PLAINTIFF
ADC #67507

v.                                No: 5:17-cv-00217 JM-PSH


JIMMY PHILLIPS                                                                     DEFENDANT


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, the Court

concludes that the Proposed Findings and Recommended Disposition should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Phillips’ motion for summary judgment (Doc. No.

61) is granted, and that Holloway’s claims against Phillips are dismissed with prejudice.

       DATED this 23rd day of August, 2019.




                                                            _______________________________
                                                            UNITED STATES DISTRICT JUDGE
